                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 3/24/20


 UNITED STATES OF AMERICA,
                                                              No. 18-CR-816 (RA)
                       v.
                                                                    ORDER
 UMAR SADIQ,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of the ongoing COVID-19 pandemic, the sentence date currently scheduled for

April 3, 2020 is adjourned to June 18, 2020 at 2:30 p.m.

SO ORDERED.

Dated:     March 24, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
